Citation Nr: 0113492	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-16 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder as being proximately due to or the result of 
the service connected neck and low back disabilities.

2.  Entitlement to an increased rating for the service 
connected arthritis of the cervical spine, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the service 
connected arthritis of the lumbar spine, currently evaluated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from August 1990 to August 
1992.  

By rating decision in June 1995, entitlement to service 
connection for a stomach disability as being secondary to 
service connected disability was denied.  Written notice of 
the June 1995 denial was sent to the veteran by letter in 
that same month.  The veteran failed to file a timely appeal 
following receipt of written notice of the denial; thus, this 
decision is final.

This appeal arises from an October 1999 rating decision of 
the Jackson, Mississippi Regional Office (RO) which denied 
entitlement to ratings in excess of 10 percent for the 
service connected arthritis of the neck and low back.  The 
current claim also arises from an August 2000 rating decision 
of the RO which again denied the veteran's claim of 
entitlement to service connection for a stomach disability as 
being secondary to service connected disability.  
Accordingly, the Board will address the issue of whether new 
and material evidence has been submitted since the last prior 
final rating decision in June 1995.

The issues of whether ratings in excess of 10 percent are 
warranted for the service connected arthritis of the neck and 
low back are the subject of the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a stomach disability as secondary to the service 
connected arthritis of the neck and low back was last denied 
by rating decision in June 1995.

2.  The veteran did not file a timely appeal from that 
determination and the June 1995 rating denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen the issue of entitlement to service 
connection for a stomach disability as secondary to the 
service connected arthritis of the neck and low back is not 
so significant that it must be considered in order to decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision of the RO that denied 
service connection for a stomach disability as secondary to 
the service connected arthritis of the neck and low back is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (2000).

2.  Evidence received since the June 1995 rating 
determination is not new and material and, thus, the claim of 
service connection for a stomach disability as secondary to 
the service connected arthritis of the neck and low back is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records are silent regarding complaints, 
findings or diagnoses of a stomach disability.  On the August 
1992 separation examination, the veteran denied having a 
history of stomach trouble.  On clinical evaluation, the 
abdomen was normal. 

On VA general medical examination in June 1993, the veteran 
complained of increased gas and bloatedness.  He also 
complained of diarrhea 2 or 3 times a month.  There was no 
specific food intolerance.  Examination of the abdomen was 
without organomegaly, masses or tenderness.  Bowel sounds 
were normoactive and there was no rebound tenderness.  No 
diagnosis was rendered relative to the instant claim for 
stomach disability.

VA outpatient records from late 1994 to early 1995 show 
treatment for disabilities to include gastroenteritis.  

On VA stomach examination in May 1995, the veteran complained 
of frequent indigestion and heartburn.  He also complained of 
bloating and tightness of the stomach.  An empty raw-like 
epigastric pain was reported.  Certain foods made symptoms 
worse.  He also suffered from frequent constipation.  On 
examination, the veteran weighed 200 pounds; he was well 
nourished.  Abdomen was flat without organomegaly or masses.  
There was no tenderness or rebound tenderness.  Bowel sounds 
were normoactive.  An upper G.I. series was interpreted as 
being normal.  The diagnosis was reflux and constipation by 
history.  The examiner opined that there was no known 
relationship between arthritis of the neck and lumbar 
segments of the spine and the veteran's stomach condition.  
The veteran was not taking any medication for arthritis which 
would irritate his stomach.  Accordingly, the examiner opined 
that there was no evidence to support a connection between 
the spinal condition and the stomach condition.

By rating decision in June 1995, it was determined that the 
claim of service connection for a stomach disability as 
secondary to service connected disability was denied as there 
was no evidence of record of an inservice onset of a stomach 
disorder or evidence which would establish an etiological 
relationship between any stomach disorder and the service 
connected arthritis of the neck and low back.  It was further 
noted that the veteran, as a lay person, was not qualified to 
render a medical nexus opinion.  The veteran received written 
notice of this denial by letter in June 1995.  He failed to 
take any action with respect to the June 1995 denial; thus, 
this decision became final a year after the mailing of 
notification of the decision to him in June 1995.  38 C.F.R. 
§§ 3.104, 20.302 (2000).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited the correct provisions of 38 C.F.R. 
§ 3.156 in the November 2000 statement of the case.  
Accordingly, there has been no prejudice to the veteran's 
claim due to the change in the law.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

Under applicable criteria, service connection will also be 
granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000). 

Evidence received since the June 1995 rating decision 
consists of the following.

VA outpatient records from December 1998 to August 1999 show 
treatment for disabilities to include irritable bowel 
syndrome.  An April 2000 notation shows that the veteran was 
doing about the same.  He was taking medications.  He 
suffered from diarrhea, abdominal cramps and constipation.  
His appetite was good.  He had not lost weight.  

In an August 2000 statement, the veteran indicated that he 
had had problems with his stomach for approximately the last 
5 years.  He requested that service connection be granted for 
a stomach disability as being the result of medications taken 
for his service connected arthritis of the low back and neck. 

With regard to the veteran's claim, the RO's June 1995 denial 
was based on the fact that the evidence did not show that any 
post service stomach disability was incurred in or aggravated 
by service or was etiologically related to the service 
connected arthritis of the neck and low back.  The additional 
medical records, like those that were of record in June 1995, 
show treatment for diarrhea, constipation, cramps and pain 
which were first manifest several years after service.  Most 
of the additional evidence, therefore, is merely cumulative 
of the evidence which was of record in June 1995 and 
therefore it does not constitute new evidence.  The fact that 
the veteran has been treated for irritable bowel syndrome 
does present new evidence as this shows treatment for an 
additional specific disability entity.

The additional medical records, however, do not contain any 
competent medical evidence which would demonstrate that the 
veteran's current stomach disability to include irritable 
bowel syndrome is etiologically related to the service 
connected arthritis of the neck and low back.  Thus, the 
additional evidence is not material to the issue of whether 
any current stomach disability is secondary to a service 
connected disability.

The veteran's statements in support of his claim do not 
constitute competent medical evidence to establish an 
etiologically link between a stomach disability and the 
service connected arthritis of the neck and low back as a lay 
person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet. App. 494 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Spalding 
v. Brown, 10 Vet. App. 6 (1997).  Accordingly, the additional 
evidence is not so significant that it must be considered in 
order to decide the merits of the claim and the veteran's 
claim may not be reopened.  


ORDER

As new and material evidence to reopen a claim of entitlement 
to service connection for a stomach disability secondary to 
the service connected arthritis of the neck and low back has 
not been presented, the veteran's claim is denied.


REMAND

The veteran contends that higher evaluations are warranted 
for the service connected arthritis of the neck and low back.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  In this case, the veteran has stated that 
he suffers from pain, stiffness and fatigue with use of the 
neck and low back.  Accordingly, as the veteran has 
complained of increased symptoms to include pain and 
limitation of motion with use of neck and low back, an 
additional VA orthopedic examination should be conducted to 
address the factors mandated in DeLuca.  

The Board also notes that the veteran has contended that he 
suffers from weakness and numbness of the left upper 
extremity due to the service connected neck disability.  
Therefore, on remand, the RO should afford the veteran a VA 
neurology examination to determine if any neurological 
disability is attributable to the service connected neck 
disability.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for arthritis of the 
neck and low back in recent years.  
Thereafter, the RO should obtain legible 
copies of all records which have not 
already been obtained.  Once obtained, 
all evidence should be associated with 
the claims folder.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the current severity of service 
connected arthritis of the neck and low 
back.  The importance of appearing for 
the scheduled examination and the 
consequences of his failure to do so have 
been made known to the veteran in the 
body of the remand above.  The claims 
folder must be made available to the 
examiners prior to the examination.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion studies.  Normal range of 
motion findings should also be provided 
for the neck and low back.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected neck or low back due to 
any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The neurologist should 
provide a diagnosis for all neurologic 
disability of the left upper extremity.  
If any such diagnosis is rendered, then 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that any neurological disability of 
the left upper extremity is etiologically 
related to the service connected 
arthritis of the neck.  The basis for all 
medical opinions should be provided for 
the record.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and the provisions of DeLuca.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


